Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 1 of 22




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA



     UNITED STATES OF AMERICA
                                              CASE NO. 16-20549-CR-
                     v.                     SCOLA/OTAZO-REYES(s)(s)(s)
      PHILIP ESFORMES




                     EXPEDITED MOTION FOR RELEASE
                     ON CONDITIONS PENDING APPEAL

    Howard Srebnick                       Laurie Webb Daniel
     Fla. Bar No. 919063                   (pending admission pro hac vice)
    HSrebnick@RoyBlack.com                 Georgia Bar No. 204225
    Jackie Perczek                        laurie.daniel@hklaw.com
     Fla. Bar No. 042201                  Nicholas R. Boyd
     JPerczek@RoyBlack.com                 (pending admission pro hac vice)
    BLACK, SREBNICK, KORNSPAN              Georgia Bar No. 849842
    & STUMPF, P.A.                         nicholas.boyd@hklaw.com
    201 S. Biscayne Boulevard,            HOLLAND & KNIGHT LLP
    Suite 1300                            1180 West Peachtree Street NW,
    Miami, FL 33131                       Suite 1800
    Telephone: 305.371.6421               Atlanta, Georgia 30309
                                          Telephone: 404.817.8500
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 2 of 22




     I.   INTRODUCTION

          Neither Philip Esformes nor the federal prison system is the same today as

   last month, and certainly neither are the same as a year or two ago. While Esformes

   has long suffered from pulmonary and upper respiratory problems and other

   serious medical conditions, these health risks are now acute—in fact life-

   threatening—given the coronavirus pandemic. This same pandemic threatens the

   capabilities of the prison system itself. Simply put, it is an undeniable reality that

   the deadly and highly contagious virus known as COVID-19 will reach almost all

   American communities—large and small, wealthy and poor, open and closed. And

   our prisons are no exception.

          Esformes’ medical condition puts him at the top of the at-risk category. And

   Esformes—unlike other inmates whose sentences have been affirmed—satisfies all

   the statutory criteria under 18 U.S.C. § 3143(b) for release on conditions pending

   appeal. Accordingly, the Court should grant this first-time motion for release

   pending appeal pursuant to § 3143(b). Esformes requests a hearing on this motion.

    II.   STATEMENT OF FACTS

          A.    Esformes’ Health.

          Philip Esformes has a long history of upper and lower respiratory problems,

   as well as a congestive heart condition. These conditions are documented in the

   letter of Esformes’ treating physician, Dr. Michael Friedman, which is submitted in

   support of this motion. See Letter of Dr. Michael Friedman drafted 3/24/2020, Ex.
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 3 of 22




   1; see also Ex. 2, Progress Notes dated 10/12/2015 documenting Esformes’ history

   of asthma and recurrent bronchitis; Ex. 3, Dr. Friedman’s CV; Ex. 4, treatment

   notes regarding congestive heart condition. In particular, Esformes has issues with

   asthma, shortness of breath, recurrent bronchitis, bronchial infections, and multiple

   allergies, which have resulted in the weakening of his respiratory system. Id.

   Asthma is a risk factor for severe outcomes from a COVID-19 infection, and

   asthmatic individuals have succumbed to the disease. See, e.g., Glendora man, 34,

   dies after visiting Disney World, sources say, Los Angeles Times, available at

   https://www.latimes.com/california/story/2020-03-19/glendora-man-dies-

   coronavirus-disney-world (accessed Mar. 25, 2020).

         Significantly, Dr. Friedman recently opined that “[w]ith the current concern

   of COVID-19 infections, I would consider Philip at very high risk in view of his

   age and his history of pulmonary problems.” Ex. 1. Dr. Friedman advises that

   Esformes “should isolate in a home and not an institutional setting to avoid, and if

   necessary, manage what for him, would be a life-threatening or permanent injury

   outcome.” Id.

         B.     The Pandemic.

         The novel coronavirus pandemic is a global crisis of historic proportion that

   presents a severe threat to medically vulnerable individuals and a unique challenge

   to all branches of government. See President’s Proclamation on Declaring a
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 4 of 22




   National Emergency Concerning the Novel Coronavirus Disease (COVID-19)

   Outbreak, Mar. 13, 2020, available at: www.whitehouse.gov/presidential-

   actions/proclamation-declaring-national-emergency-concerning-novel-

   coronavirus-disease-covid-19-outbreak/. The virus is highly infectious and hard to

   control. Because it is often spread by asymptomatic individuals, the virus invades

   communities long before anyone is aware that a member of the community is

   infected. The virus has spread all over the United States, with the number of

   infected patients increasing by multiples every day. See Cases in the U.S., Centers

   for Disease Control & Prevention, Mar. 23, 2020, www.cdc.gov/coronavirus/2019-

   ncov/cases-updates/cases-in-us.html (accessed Mar. 24, 2020).

         State and local governments have adopted sweeping measures in an effort to

   contain the spread of COVID-19. Miami-Dade County has ordered the closure of

   all parks, beaches, and all non-essential businesses. See Miami-Dade Emergency

   Order 06-20, available at: www.miamidade.gov/information/library/coronavirus-

   emergency-order-06-20-parks-beaches.pdf; Miami-Dade Emergency Order 07-20 ¶

   2, available at: www.miamidade.gov/information/library/coronavirus-emergency-

   order-07-20-businesses.pdf. Miami-Dade’s emergency orders have also urged

   citizens to maintain social distancing. See, e.g., Miami-Dade Emergency Order 07-

   20 ¶¶ 4–5. The Governor of Florida has banned restaurants and bars from serving

   customers onsite, ordered the closure of gyms, waived in-person meeting
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 5 of 22




   requirements for public officials, and suspended non-emergency surgeries. Florida

   Executive Orders 2020-69, 2020-71, 2020-72, available at www.flgov.com/2020-

   executive-orders/. Numerous countries have enacted travel restrictions in an effort

   to combat the pandemic. See Coronavirus Travel Restrictions, Across the Globe,

   New York Times, Mar. 20, 2020, available at: https://nyti.ms.33ldpJb.

         It also is widely recognized that individuals with Esformes’ medical history

   of asthma and recurrent bronchitis are among the most at-risk of becoming gravely

   ill—in some cases resulting in death. See People with Asthma and COVID-19,

   Centers for Disease Control and Prevention, available at:

   www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html; see also

   Coronavirus Resource Center, Harvard Health Publishing, available at:

   www.health.harvard.edu/diseases-and-conditions/coronavirus-resource-center.

   Those who survive a COVID-19 infection may suffer long-term consequences,

   such as reduced lung capacity from tissue scarring. See Ex. 1.

          C.   The Prisons.

         Prisoners at FCI Miami are at a high risk of being exposed to COVID-19 in

   the coming days and weeks. According to data released by the Florida Department

   of Health, there were 255 cases of COVID-19 in Miami-Dade County as of the

   morning of March 23, 2020—the most of any county in Florida. See Coronavirus:

   summary of persons being monitored, persons under investigation, and cases at 2,
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 6 of 22




   Florida Department of Health, Mar. 23, 2020, 9:47a.m., available at:

   https://floridadisaster.org/globalassets/covid19/dailies/covid-19-data---daily-

   report-2020-03-23-0949.pdf. It also appears that there is significant community

   transmission in Miami-Dade County, which has the highest number of Florida

   cases involving patients with no known travel and no known contact with an

   infected person. Coronavirus: summary of persons being monitored, persons under

   investigation, and cases at 3, Florida Department of Health, Mar. 21, 2020, 10:00

   a.m., available at https://floridadisaster.org/globalassets/covid19/dailies/covid-19-

   data---daily-report-2020-03-21-1008.pdf. And it is now known that, due to the lack

   of testing, large community infections already have significantly spread in

   America’s large cities like Miami, Los Angeles, and New York.

         Indeed, COVID-19 has already been detected in the nation’s federal and

   state prisons. See 38 Positive for Coronavirus at Rikers, NYC jails, Associated

   Press, Mar. 23, 2020, https://apnews.com/54dbc9d47f62cf0c0240314310cfe909.

   Senior politicians have expressed concern that federal prisoners could be at

   particular risk. See Letter of March 12, 2020, from House Judiciary Chairman

   Jerrold Nadler to Attorney General William Barr, available at:

   https://judiciary.house.gov/news/documentsingle.aspx?DocumentID=2874.

         Recognizing that the COVID-19 pandemic poses a significant threat to

   prison populations, a bipartisan group of 14 Senators expressed the importance of
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 7 of 22




   protecting vulnerable inmates—such as Esformes—through “release[] or transfer[]

   to home confinement, if possible.” Mar. 23, 2020 Letter from Senator Richard J.

   Durbin et al. to Attorney General William Barr and BOP Director Michael

   Carvajal (“Durbin Letter”) at 1, available at

   www.durbin.senate.gov/newsroom/press-releases/durbin-grassley-colleagues-

   press-trump-administration-to-transfer-vulnerable-inmates-to-home-confinement.

   Additionally, numerous states have acted to protect inmates who are most

   vulnerable to COVID-19. See, e.g., L.A. County Releasing Some Inmates from Jail

   to Combat Coronavirus, L.A. Times, Mar. 16, 2020, available at:

   http://www.latimes.com/california/story/2020-03-16/la-jail-population-arrests-

   down-amid-coronavirus; NYC Board of Correction Calls on City to Begin Process

   of Releasing Certain Prisoners in Response to COVID-19, Sentencing Law and

   Policy blog, available at:

   http://sentencing.typepad.com/sentencing_law_and_policy/2020/03/nyc-board-of-

   correction-calls-on-city-to-begin-the-process-of-releasing-certain-prisoners-asap-

   in-re.html.

         It is true that the Federal Bureau of Prisons (BOP) has implemented some

   measures in reaction to the pandemic, such as restricting prison visitation,

   including legal visitation, through at least April 12, 2020. See Federal Bureau of

   Prisons COVID-19 Action Plan, Mar. 13, 2020, available at:
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 8 of 22




   https://www.bop.gov/resources/news/20200313_covid-19.jsp (accessed Mar. 23,

   2020). But without prison-wide testing—which has not occurred—these measures

   do not “include any measures to protect the most vulnerable staff and inmates,”

   like Esformes. Durbin Letter at 1.

         And the BOP’s best efforts were unable to prevent COVID-19 from

   penetrating the walls of the federal prisons. As of March 26, 2020, BOP reports

   that 10 federal inmates and eight staff members have tested positive for COVID-19

   at the following facilities: Inmates - MDC Brooklyn (isolation); FCC Oakdale (4 -

   isolation); USP Atlanta (2 - isolation); MCC New York (isolation); RRC Phoenix

   (isolation); RRC Brooklyn (isolation); Staff - Grand Prairie, TX; Leavenworth, KS

   (no inmate contact); Yazoo, MS; Atlanta, GA; Danbury, CT; Butner, NC; Ray

   Brook, NY; New York, NY. https://www.bop.gov/coronavirus/.

         Apparently alarmed by “the evolving nature of the Covid-19 pandemic,

   particularly in the greater New York City area,” U.S. District Judge James Selna,

   sua sponte, recently issued an “Invitation to File an Ex Parte Request for

   Reconsideration” of the Court’s order of four days earlier denying Michael

   Avenatti’s motion seeking bail based on the pandemic. Initially, Judge Selna was

   unpersuaded that the pandemic warranted release of Avenatti, who was convicted of

   extortion and whose bail had been revoked by Judge Selna months earlier. In

   denying Avenatti release in the wake of the pandemic, Judge Selna wrote
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 9 of 22




                The Court is mindful of the Covid 19 pandemic. The Court
         accepts Avenatti’s showing that []he had pneumonia about six months
         ago. (Docket No. 119-2, 119-3.) However, there is no showing that his
         cell mate was infected by the virus, and there have been no reported
         cases of Covid 19 at the New York MCC. As the Government points
         out, much of Avenatti’s criticism about the facility relate to a different
         facility in Brooklyn. (See Opposition, p. 10.) There is no basis to release
         Avenatti on medical grounds. United States v. Birbragher, 2008 WL
         1883504 at *2 (N.D. Iowa Apr. 25, 2008). The Bureau of Prisons and
         MCC specifically have taken substantial steps to mitigate the effects of
         the pandemic. MCC has moved “at risk” prisoners, which presumably
         includes Avenatti, to a separate unit.

   U.S. v. Avenatti, 19-cr-00061-JVS (C.D. Cal. 3/21/20) at ECF#121 (Minute Order

   Denying Ex Parte Application for Reconsideration of Bail) (footnotes omitted).

   Days later, after the BOP announced a positive test for Covid 19 at the New York

   MCC, Judge Selna took the extraordinary step of inviting a further motion for

   reconsideration from Avenatti, sua sponte. Id. at ECF#123 (Invitation to File an Ex

   Parte Request for Reconsideration) (attached as Ex. 5).

         Although there are no reported cases of infection at FCI Miami thus far,

   based on experience elsewhere, it must be assumed that visitors already have

   brought the virus into that facility, as well. At this point, sealing off the prisons

   from visitors is akin to the treatment of the passengers who were held captive on

   the cruise ships and exposed to infection from the crew and fellow passengers. And

   the BOP cannot restrict staff from entering and leaving the facility, which presents

   a continuing, serious risk of infection. See 38 Positive for Coronavirus at Rikers,
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 10 of 22




    NYC jails, Associated Press, Mar. 23, 2020, available at:

    https://apnews.com/54dbc9d47f62cf0c0240314310cfe909.

          Further, there is no indication that the Bureau of Prisons has effectively

    implemented any of these essential safety precautions:

              Taking the temperatures of inmates and returning guards

              Testing all inmates and guards

              Providing masks to inmates who prepare or serve food

              Distancing inmates who work in factory conditions without masks

              Changing the practice of having inmates sit shoulder-to-shoulder as

                they eat in a dining hall with hundreds of other people.

          Thus, the new BOP measures restricting an inmate’s social and legal visits

    provide no meaningful safety benefits because inmates must still interact closely

    with each other and with staff. More troublingly, the prison’s practices do not meet

    the standard of new rules that have been adopted to protect citizens across the

    country, including in Miami-Dade County.

          Just yesterday, Attorney General Barr issued a directive to the BOP to

    “prioritize the use of BOP’s various statutory authorities to grant home confinement

    for inmates seeking transfer in connection with the ongoing COVID-19 pandemic

    … [because] home confinement might be more effective in protecting their health.”

    Memorandum for Director of Bureau of Prisons from The Attorney General,
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 11 of 22




    3/26/20,    available    at:   www.politico.com/f/?id=00000171-1826-d4a1-ad77-

    fda671420000. Given the non-violent nature of Esformes’ offenses of conviction,

    coupled with his good behavior and designation to a low security facility, Esformes

    meets all the criteria set forth by Attorney General Barr for priority release on home

    confinement.

   III.   PROCEEDINGS

          A.     The Pre-Trial Detention Rulings.

          The Government asked for pretrial detention of Esformes claiming that

    Esformes’ financial resources made him “an especially high flight risk.” ECF#9 at

    p. 12. Following two days of hearings in August 2016 (ECF#74, 75), Magistrate

    Judge Torres found that the conditions proposed by Esformes were sufficient to

    “ameliorate the serious risk of flight and allow for entry of a $1 million corporate

    surety bond.” ECF#82. Those proposed conditions included:

           Providing a list of 22 individuals willing to collateralize a bond of at least
            $3 million;

           Home confinement with GPS monitoring;

           Around-the-clock monitoring by armed, off-duty/retired police officers,
            who would document all visitation and all telephone calls;

           Limited designated visiting hours with visitors restricted to close family
            members, attorneys and a rabbi, all pre-approved by the court;

           A ban on both internet access and cellular phone usage;
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 12 of 22




           Restricting his telephone access to a single land-line and a limited, pre-
            approved list of callers with all calls logged and recorded; and

           Unconditional Waiver of Extradition.

          Magistrate Judge Torres nonetheless ordered Esformes detained as a

    “danger” to the community that none of the proposed conditions could ameliorate

    based entirely on the then-pending obstruction of justice allegations in Count 26

    (procuring exculpatory affidavits from the Delgados) and Count 27 (funding

    Guillermo Delgado to flee). ECF#82. On September 28, 2016, without an

    evidentiary hearing, Judge Lenard affirmed Magistrate Judge Torres’s detention

    order under 18 U.S.C. § 3142(f)(2)(A) & (B), based largely on the alleged

    obstruction of justice that the government claimed occurred when the government

    secretly recorded the conversations between the Delgado brothers and Esformes

    where the Delgados—not Esformes—brought up (set up) the possibility that

    Esformes might help one of them flee. ECF#33 at p. 27.

          On November 26, 2018, Esformes filed a Renewed Motion for Pretrial

    Release Based on Duration of Pretrial Detention Exceeding 28 Months and

    Changed Circumstances (“Renewed Motion for Pretrial Release”). ECF#986.

    Esformes argued that the government was responsible for almost all of the delay in

    bringing him to trial because of prosecutorial misconduct, its decision to subpoena

    1,600 medical files for use at trial (a move that was later abandoned), and its
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 13 of 22




    amendment of the indictment three times to add allegations already known to the

    government. Esformes offered additional security for his appearance at trial:

                All of Esformes’ assets would secure a personal surety bond,
                 ECF#986 at p. 23;

                Defendant’s father would co-sign a surety bond collateralized by his
                 stock in nursing home facilities under restraint and any other property
                 he owns, id.;

                Esformes’ children would co-sign a bond “in an amount that would
                 leave them destitute if Esformes were to abscond,” id.; and

                Forty-seven friends and family members would pledge as security
                 their houses and life savings, worth over $50,000,000, ECF#994.

          The Court, however, denied the motion on the ground that the delay was not

    substantial enough to violate Due Process under circuit precedent. ECF#1000 at p.

    54-55. That order was affirmed without meaningful discussion by the Court of

    Appeals (Case No. 18-15170).

          B.      The Trial, Verdict, and Sentencing.

          The case was tried for over four weeks in 2019. The verdict, however,

    yielded mixed and ambiguous results. Although the jury was undecided with

    respect to Count One—“Conspiracy to Commit Health Care Fraud and Wire

    Fraud”—and some related counts, the jury did find Esformes guilty of other crimes

    based on claims of, inter alia, kickbacks, money laundering, and obstruction. The

    Court sentenced Esformes to 240 months in prison. See Amended Judgment,
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 14 of 22




    ECF#1459. Esformes was also ordered to pay $5,530,207 in restitution, see id., and

    to forfeit $38,700,795, see ECF#1455.

          C.     The Appeal.

          Esformes timely appealed from the judgments, see ECF#1461, and his

    appeal is currently pending before the Eleventh Circuit. The initial brief on

    Esformes’ appeal is due on June 15, 2020. See Order of March 9, 2020, United

    States v. Esformes, No. 19-13838.

          Esformes has not previously applied for bail pending appeal. He does so

    now because the circumstances of the COVID-19 pandemic have created a

    desperate situation that threatens his life. And Esformes seeks only a release

    pending appeal subject to the stringent conditions offered earlier in the case.

          Because the due date of the appellate brief is several months away, the

    arguments it will make cannot be conveyed here in detail. Suffice it to say that

    Esformes’ appeal must be considered substantial given the unusual record in this

    case, which includes but is not limited to: (1) the lack of any competent evidence

    of any actual loss, much less a one billion dollar Medicare fraud, as claimed by the

    government when it filed the indictment; (2) the Magistrate Judge’s factual

    findings and legal conclusions that there was serious prosecutorial misconduct,

    which the Magistrate concluded warranted suppression of the recordings between

    Esformes and the Delgado brothers and which Esformes submits warranted
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 15 of 22




    disqualification of the tainted prosecutors; (3) the improper admission of so-called

    expert witness testimony without any pre-trial Daubert screening; (4) the

    undisputed fact that the purported “money laundering” was done with the

    government’s full knowledge that the money was going to Esformes’ accounts; and

    (5) inconsistencies in the verdict and sentencing. In sum, Esformes will present

    substantial arguments that could impact his conviction or at least reduce his

    sentence in several respects.

    IV.    ARGUMENT

           A.     Esformes satisfies the statutory criteria for release on conditions
                  pending appeal.

           Esformes is due to be released on conditions pending appeal because he

    meets the requirements of 18 U.S.C. § 3143(b): he does not present a risk of flight

    or danger to the community, and he raises substantial issues on appeal that are

    likely to result in a new trial.

                  1.     There is no risk of flight or danger to the community.

           Esformes does not present a risk of flight. Indeed, it would be unthinkable

    for anyone having Esformes’ medical condition to leave the country at this time.

    Many nations around the world have closed their borders, and most others have

    imposed strict checks and entry criteria. Almost all international flights have been

    canceled, and the risk of infection from boarding the few that remain is severe. To

    leave the country would also be to risk contracting a life-threatening illness with no
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 16 of 22




    ability to return to treating physicians and U.S. hospitals. In addition, the

    conditions of release proposed by Esformes in 2018 (as well as any others this

    Court deems proper) remain available to guarantee Esformes’ appearance. These

    conditions include the pledge of all of Esformes’ assets and those of his children

    and father, as well as the home equities of 47 friends and family members. See

    ECF#986 at 23; ECF#994. It is inconceivable that Esformes would both risk his

    life and cause the ruin of his whole community by leaving the country.

           There can be no serious contention that Esformes’ release would pose a

    danger to anyone in the community. Esformes was charged with non-violent

    offenses. As a practical matter, Esformes’ health conditions will require him to

    severely limit his contact with the outside world during his bail. Regardless, his

    release will be subject to conditions imposed by this Court, which can ensure that

    he does not have contact with, much less pose a threat to, others.

          Significantly, the obstruction factor previously relied upon by Judge Lenard

    to deny pre-trial release in 2016 does not apply in this context. See ECF#133 at

    22–23. In considering pre-trial release, the Court was required to address “a serious

    risk that [the defendant] will obstruct or attempt to obstruct justice.” 18 U.S.C.

    § 3142(f)(2)(B). By contrast, the code provision governing release pending appeal

    does not mention obstruction of justice. See 18 U.S.C. § 3143(b)(1)(A) (requiring a

    finding that the defendant “is not likely to flee or to pose a danger to the safety of
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 17 of 22




    any other person in the community if released under section 3142(b) or (c)).” At

    this juncture, post-trial, there is no credible concern that Esformes, who engaged in

    no obstructive conduct during the last four years, will attempt to interfere with

    testimony in the future. Even in the event of a retrial, testimony from the first trial

    would ordinarily be admissible against Esformes. See Fed. R. Evid. 804(b)(1).

    Accordingly, concerns about obstruction of justice play no role here.

                 2.     The appeal is not for the purpose of delay and raises
                        substantial issues of law that warrant relief.

          As discussed above at § III.C, Esformes has substantial points for appeal.

    For example, if the appellate court were to hold that it was error for this court to

    overrule—without an evidentiary hearing—the Magistrate Judge’s credibility

    findings of intentional prosecutorial misconduct in prosecutors reviewing

    privileged materials reflecting defense strategy (i.e., the “Descalzo documents”),

    the appellate court could well agree that the tainted prosecutor should have been

    disqualified, warranting a new trial. Or the appellate court could agree with the

    Magistrate Judge that the recordings should have been suppressed.

          Indeed, the government’s inability to obtain a conviction on Count 1—the

    centerpiece of its case—shows that this is not an open-and-shut matter. And there

    are other issues that warrant serious appellate scrutiny, such as whether the lay

    opinion evidence, even coupled with the improper testimony of Dr. Cifu, was
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 18 of 22




    sufficient to support the government’s fraud theory. These and other issues merit

    close review on appeal and cannot be characterized as a frivolous attempt to delay.

          B.     Even when more dangerous crimes are involved, release pending
                 appeal may be granted due to a serious health threat.

          The lethal threat that COVID-19 poses to Esformes’ health weighs heavily

    in favor of his release. While 18 U.S.C. § 3143 does not specifically require this

    Court to consider Esformes’ medical conditions, the statutory scheme of post-

    conviction release makes clear that medical conditions are a relevant factor. If

    Esformes had been convicted of a more dangerous crime—such as a crime of

    violence or serious drug trafficking offense—or been sentenced to life, or death,

    this Court could order his release pending appeal on a finding of “exceptional

    reasons.” 18 U.S.C. §§ 3142(f)(1)(A)–(C), 3143(b)(2), 3145(c). Such exceptional

    reasons include the potential impact of confinement upon the defendant’s health

    condition. U.S. v. Meister, 744 F.3d 1236 (11th Cir. 2013) (per curiam) (holding

    that the district court was empowered to grant bail pending appeal upon its

    determination that the defendant’s terminal cancer and chemotherapy treatment

    constituted “exceptional reasons”); U.S. v. Garcia, 340 F.3d 1013, 1019-20 (9th

    Cir. 2003) (recognizing illness, injury, and “exceptional risks . . . involving . . .

    physical or mental well-being” as “exceptional reasons” for release). “Exceptional

    reasons” also include an unusually long period of pre-trial detention, such as

    Esformes experienced. U.S. v. Mutte, 383 Fed. App’x 716 at **1, 3 (10th Cir.
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 19 of 22




    2010) (period of three years). It would be absurd to conclude that Congress

    intended this Court to consider defendants’ medical circumstances in determining

    whether to grant bail on appeal only for those convicted of the most serious crimes.

          Given the situation presented by the coronavirus pandemic, Esformes’

    medical condition presents an exceptional circumstance: he is over the age of 50

    with pre-existing pulmonary conditions including asthma, placing him at a “very

    high risk” of a “life-threatening or permanent injury outcome” should he contract

    COVID-19. Ex. 1. Numerous courts have recognized that the threat posed by

    COVID-19 to prisoners militates against custody. See U.S. v. Stephens, 2020 WL

    1295155 at *2 (S.D.N.Y. Mar. 18, 2020) (granting pre-trial bail); U.S. v. Barkman,

    Case No. 19-cr-00052 (D. Nev. Mar. 17, 2020) at ECF#21 (order granting

    emergency motion to modify intermittent confinement as a condition of probation);

    U.S. v. Raihan, No. 20-cr-68 (BMC) (JO), Dkt. No. 20 at 10:12-19 (E.D.N.Y. Mar.

    12, 2020) (continuing a defendant on pre-trial release).

          The government cannot credibly oppose a secured release due to COVID-19

    just because positive proof has not shown that the virus in fact has infiltrated the

    particular prison where the defendant is housed. See In the Matter of the

    Extradition of Alejandro Toledo Manrique, Case No. 19-mj-71055-MAG-1 (TSH),

    2020 WL 1307109, at *1 (N.D. Cal., Mar. 19, 2020). As observed by the court in

    Manrique when rejecting that same argument, “COVID-19 can begin to appear 2-
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 20 of 22




    14 days after exposure, so screening people based on observable symptoms is just

    a game of catch up. . . . By then it may be too late.” Id. at *1. Given the extreme

    likelihood that this disease will spread within FCI Miami (if it is not already doing

    so), Esformes’ condition requires that he isolate at home. Id.

          C.     Release on conditions pending appeal comports with the Eighth
                 Amendment ban on excessive bail and punishment.

          The Eighth Amendment’s prohibition on cruel and unusual punishment

    protects prisoners against “deliberate indifference to serious medical needs.”

    Estelle v. Gamble, 429 U.S. 97, 106 (1976). This is because failure to provide

    medical care to inmates “may actually produce physical ‘torture or a lingering

    death.’” McElligott v. Foley, 182 F.3d 1248, 1257 (11th Cir. 1999) (quoting

    Estelle, 429 U.S. at 103).

          Eighth Amendment concerns should inform this Court’s bail decision. The

    Eighth Amendment requires that prison officials not stand idly by when an inmate

    with a known condition requires intervention. See, e.g., Mandel v. Doe, 888 F.2d

    783, 789 (11th Cir. 1989) (failure to investigate symptoms); Steele v. Shah, 87 F.3d

    1266, 1270 (11th Cir. 1996), as amended (Sept. 6, 1996) (baseless discontinuation

    of medication). The Eighth Amendment also requires prisons to address known

    dangerous conditions. See, e.g., Marsh v. Butler Cty., Ala., 268 F.3d 1014, 1028

    (11th Cir. 2001) (holding that alleged failure to maintain safety of jail constituted
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 21 of 22




    deliberate indifference), abrogated on other grounds by Bell Atl. Corp. v.

    Twombly, 550 U.S. 544, 561-63 (2007).

          The Bureau of Prisons knows the present and very serious risk to Esformes,

    whose age and medical conditions render him especially vulnerable to death from

    COVID-19. The BOP also knows that once the virus enters a prison, the virus

    spreads rapidly. Yet the Bureau’s most recent action plan “notably does not include

    any measures to protect the most vulnerable staff and inmates.” Durbin Letter at 1

    (emphasis added). At FCI Miami, inmates still congregate in close quarters to eat

    and perform prison duties. Given the life-threatening risk that Esformes faces from

    COVID-19, Eighth Amendment concerns demand his release on bail pending

    appeal.

    V.    CONCLUSION

          This Court should grant this motion for release on conditions pending appeal

    to mitigate the risk that Esformes will become infected during the pendency of his

    appeal. Esformes seeks expedited review. Counsel is available for an expedited

    hearing to further explain the grounds for this motion.

          We have reached out to DOJ Prosecutors for the government’s position on

    this motion but have not heard back yet.
Case 1:16-cr-20549-RNS Document 1482 Entered on FLSD Docket 03/27/2020 Page 22 of 22




                                    Respectfully submitted,

                                    /s/ Howard Srebnick
                                    Howard Srebnick
                                     Fla. Bar No. 919063
                                    Jackie Perczek
                                     Fla. Bar No. 042201
                                    BLACK, SREBNICK, KORNSPAN &
                                    STUMPF, P.A.
                                    201 S. Biscayne Boulevard, Suite 1300
                                    Miami, FL 33131
                                    Telephone: 305.371.6421

                                    Laurie Webb Daniel (pending admission pro
                                    hac vice)
                                     Georgia Bar No. 204225
                                    Nicholas R. Boyd (pending admission pro hac
                                    vice)
                                     Georgia Bar No. 849842
                                    HOLLAND & KNIGHT LLP
                                    1180 West Peachtree Street NW, Suite 1800
                                    Atlanta, Georgia 30309
                                    Telephone: 404.817.8500
                                    Facsimile: 404.881.0470
                                    laurie.daniel@hklaw.com
                                    nicholas.boyd@hklaw.com

                                    Counsel for Philip Esformes
